Citation Nr: 1026730	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right hip disability, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was most previously before the Board in May 2010.  This 
case has been advanced on the docket.

The Veteran was afforded a hearing before the Board, sitting at 
the Muskogee, Oklahoma, RO, in June 2008, before a Veterans Law 
Judge (VLJ) that is no longer employed by the Board.  
Consequently, in April 2010, the Board advised the Veteran by 
letter that the law requires that the VLJ who conducts a Board 
hearing on appeal must participate in any decision on that 
appeal.  38 C.F.R. § 20.707 (West 2002).  In addition, the 
Veteran was asked whether he desired to have a new Board hearing.  
He responded in the affirmative shortly thereafter, requesting a 
hearing before a Board VLJ at the regional office (i.e., a Travel 
Board hearing).  A June 2010 note in the claims file, however, 
indicates that the Veteran no longer desired a hearing on this 
matter.  The Veteran's withdrawal of a request for a Board 
hearing was also noted in the Veteran's representative's July 
2010 written argument.


FINDING OF FACT

Competent medical evidence fails to demonstrate that right hip 
disability is etiologically related to, or chronically aggravated 
by, service or service-connected disability.


CONCLUSION OF LAW

Right hip disability was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2003, July 2006, and September 
2008 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the July 2006 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  In December 2008 the Veteran 
underwent a VA examination that addresses the medical matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the December 2008 VA 
examiner's opinion (to include the September 2009 addendum) is 
adequate.  The December 2008 VA examiner noted the Veteran's 
relevant medical history, considered the pertinent evidence of 
record, and performed a contemporaneous examination that included 
clinical and diagnostic findings.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

VA's duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.


Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this appeal, effective October 10, 2006.  
The current 38 C.F.R. § 3.310(b) sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 
2002).

In March 1957 the Veteran was granted service connection for 
right knee disability, and in an August 2009 Board decision (as 
effectuated by a November 2009 RO decision) the Veteran was 
granted service connection for right ankle disability.  The 
Veteran asserts, in part, that his right hip arthritis is related 
to his service-connected right knee and right ankle disabilities.

The Veteran's September 1956 Medical Board Report reflects 
diagnoses of rheumatoid arthritis of the right knee, right ankle, 
and right shoulder.  The Veteran's service treatment records, 
including the September 1956 Medical Board Report (which 
essentially constitutes the Veteran's service separation 
examination), contain no complaints or diagnoses of right hip 
disability.

An August 2000 VA record noted right hip degenerative joint 
disease.  

In a May 2002 VA record, after noting diagnoses of arthritis of 
the right sacroiliac joint, right hip, right knee, and right 
ankle, a VA healthcare professional stated that it was more 
likely than not that the Veteran's arthritis was "service 
connected."  

Following a review of the claims file and examination of the 
Veteran, in December 2008 (and in the September 2009 addendum) a 
VA examiner opined that the Veteran's right hip disability was 
not related to, or aggravated by, his service or service-
connected right knee or right ankle disability.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran's right hip disability is causally 
related to, or aggravated by, his service or service-connected 
disabilities.  While a May 2002 VA healthcare professional stated 
that it was more likely than not that the Veteran's arthritis was 
"service connected, " the Board notes that the May 2002 VA 
examiner did not specifically mention right hip arthritis, and, 
more importantly, did not provide a rational for the opinion (to 
the extent the statement could be classified as an opinion) 
expressed, and gave no indication that the Veteran's service 
treatment records had been reviewed.  The December 2008 VA 
examiner, on the other hand, provided a rationale for the opinion 
given, noted the Veteran's relevant medical history, considered 
the pertinent evidence of record, and performed a contemporaneous 
examination that included clinical and diagnostic findings.  
There is no evidence of any inaccurate factual foundation for the 
conclusions that were reached.  

In sum, the Board finds that the December 2008 VA examiner's 
opinion (and September 2009 addendum) is more comprehensive, 
probative, and persuasive than the May 2002 VA healthcare 
professional's statement.

The Board notes that the Veteran is competent to provide 
statement and testimony concerning factual matters of which he 
has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a 
layman, however, the Veteran simply does not have the necessary 
medical training and/or expertise to opine whether he has right 
hip arthritis related to service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As the preponderance of the evidence is against 
the claim, the appeal is denied.


ORDER

Service connection for right hip disability, to include as 
secondary to service-connected disability, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


